DONALDSON, Judge,
concurring specially.
I concur fully in the main opinion. The petitioner, Griffin Sikes, Jr., does not argue that the amount of the sanction is unreasonable or punitive in nature, but I write specially to note that a trial court’s sanctions against a party or an attorney for vexatious conduct in discovery cannot be punitive but “must be proportional to, and compensatory of, the discovery abuse committed.” Ex parte Seaman Timber Co., 850 So.2d 246, 257 (Ala.2002). See Rule 37(a)(4), Ala. R. Civ. P. (providing that an order regarding a motion to compel discovery requires the payment of reasonable expenses, including attorney fees, the prevailing party incurred in pursuing or opposing the motion).